Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claims 11-17 and 19, 21-30 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Claim Rejections - 35 USC § 103
Claims 11-17 and 19, 21-30 are rejected under 35 U.S.C. 103 as being unpatentable over Hollung (U.S. 2017/0133928) in view of Bouman  (U.S. 2013/006959) and in further view of Gerberich ( DE 10010985)
Regarding claim 11, Hollung teaches an energy supply device (see Fig. 1-5), comprising: a plurality of usage units (see 7 Fig. 2 & 3), each of which is configured to generate, buffer, or dynamically redistribute electrical energy the usage units are divided up into strands and in each strand the usage units are hooked up in a series circuit (see 8 inside 7, Fig. 2 & 3) wherein the series circuit is connected across a DC voltage converter to one strand end of the strand (see 11 inside 10, Fig.  2 & 3 ) and each strand end of the strand is connected in turn across a respective galvanically separable switching unit to the busbar assembly (see 12 inside 10, Fig. 2) a control device configured to control the energy exchange (E) between the energy supply device (see 15,  para 0037 and 0038, Fig. 1) and multiple external components coupled to the energy supply device (see 4, 5 and 6, Fig. 1) and connect the multiple external components, each external component comprising an appliance or an energy source (see 4, 5 and 6, Fig. 1) wherein the control device is further configured to control the respective DC voltage converter of  each strand and the at least one switching unit of each strand of each usage unit in order to control the energy exchange (E)  (see para 0037 & 0038).  
Yet, Hollung does not disclose a busbar assembly configured to carry out an energy exchange (E), wherein busbars of the busbar assembly form a switchable busbar matrix and a bridging circuit is provided within each strand for each usage unit.
However, Bouman in the same filed teaches a busbar assembly configured to carry out an energy exchange (E), wherein busbars of the busbar assembly form a switchable busbar matrix (see Matrix, Fig. 7 and 8).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hollung with the teachings of Bouman by having a busbar assembly configured to carry out an energy exchange (E), wherein busbars of the busbar assembly form a switchable busbar matrix in order to include multiple connection routes (i.e. connection of a particular row and column) while maintaining a very high isolation between input, outputs and any particular route.   
 Further,  Gerberich in the same filed teaches a bridging circuit is provided within each strand for each usage unit (see 7, The corresponding stack 3 is bridged by closing the circuit breaker 7, Fig. 1).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hollung with the teachings of Gerberich by having a bridging circuit is provided within each strand for each usage unit in order to allow isolation of failed cells and prolonging the overall system operational life. 
Regarding claim 12, The combination teaches wherein each usage unit respectively comprises at least one of a battery cell, a battery cell module or an assembly of several battery cell modules, at least one fuel cell at least one solar panel, at least one capacitor and a generator (see para 0034, Hollung).
Regarding claims 13 and  21, The combination teaches the energy supply device according to claim 11. 
However does not disclose wherein the control device is further configured to limit at least one of a thermal loading and an electrical loading of the respective strands by alternately connecting different strands to one of the multiple external components.
Yet,  it  would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to limit at least one of a thermal loading and an electrical loading of the respective strands by alternately connecting different strands to one of the multiple external components since it has been held that choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success is obvious.   KSR International Co. v Teleflex Inc., 550 U.S. 390, 82 USPQ2d 1385, 1395-97 (2007). As thermal protection within electrical power distribution systems and general systems is well known and part of general safety and power protection given the known tendency of battery temperature fluctuations during charging and discharging. 
Regarding claim 14, 22 and 23, The combination teaches the busbars of the busbar assembly (see Matrix, Fig. 7 and 8; Bouman). 
However does not disclose wherein are formed from aluminum or copper, are thermally coupled to the usage units, and the control device is further configured to generate a heating power for the usage units by recharging of electrical energy of the strands via the busbar assembly.
Yet,  it  would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the busbars of the busbar assembly of Bouman with a material of are formed from aluminum or copper and are thermally coupled to the usage units, wherein the control device is adapted to generate a heating power for the usage units by recharging of electrical energy of the strands via the busbar assembly since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious engineering choice.
Regarding claim 15, 24 ,25 and 26, The combination teaches, wherein the control device is further configured to apportion, during the energy exchange (E), current strengths of at least two strands that are connected to the same external component in relation to each other based on at least one of: a) depending on a line length of the busbar assembly leading from the strand to the external component, and b) depending on at least one of a given current profile power profile that should be provided by means of the at least two strands (see Fig. 8 and 9  para 0028, 0039, 0072 and 0073; Bouman).
Regarding claim 16, 27, 28, 29 and 30, The combination teaches further comprising: an AC/DC converter assembly connected to the busbar assembly for  exchanging of electrical energy with a supply grid or with an AC energy source as respective external components, wherein the control device is further configured, when at least one of the strands is discharged during the energy exchange (E), to charge at least one other of the strands across the AC/DC converter assembly with the electrical energy from the supply grid or from the AC energy source (see para 0039; Bouman).
Regarding claim 17, The combination teaches wherein multiple bidirectional AC-DC converters are provided, and the control device is further configured to either connect each of the AC/DC converters independently of the other AC/DC converters to a different busbar or  connect at least two AC/DC converters in parallel to a busbar in order to satisfy a current strength or power specification (see para 0039; Bouman).
Regarding claim 19, Bouman teaches wherein a further switching unit is provided for every two strands, which is configured to connect the two strands in series for the energy exchange (E), and the control device is further configured to galvanically connect the series-connected strands to a busbar pair (see Fig. 8 and 9  para 0028, 0039, 0072 and 0073; Bouman).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIM ORTIZ whose telephone number is (571)270-7114. The examiner can normally be reached 9:30am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on (571) 272-7492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELIM ORTIZ/Examiner, Art Unit 2836
June 2, 2022                                                                                                                                                                                                        /REXFORD N BARNIE/Supervisory Patent Examiner, Art Unit 2836